UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6683



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GERALD ANTHONY HALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-195-MU)


Submitted:   November 18, 2004         Decided:     November 24, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Anthony Hall, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gerald Anthony Hall appeals the district court’s order

denying his motion for dismissal of indictment, Fed. R. Crim. P.

12(b)(2).     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Hall, No. CR-94-195-MU

(W.D.N.C. Mar. 26, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -